Citation Nr: 0332157	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  00-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for spastic colitis, and if 
so, whether service connection for spastic colitis is 
warranted.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  The service records show that the veteran was 
in the following campaigns and battles: Normandy, Northern 
France, and Rhineland.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York which determined that new and material 
evidence had not been received to reopen the claim for 
service connection for spastic colitis.  In November 2000, 
the RO reopened the claim for service connection for spastic 
colitis and adjudicated the claim on the merits.    

Even though the RO reopened the claim and adjudicated 
entitlement to service connection for spastic colitis, the 
Board still must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The Board must 
address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett, 83 F.3d at 1380; Butler, 9 Vet. 
App. at 167 (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim.  Barnett, 83 F.3d at 1380; 
Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, the 
Board will first determine whether new and material evidence 
has been submitted.  If new and material evidence has been 
received, the Board will reopen the claim and consider 
entitlement to service connection for spastic colitis on the 
merits.

In June 2003, the veteran testified before the undersigned 
Veterans Law Judge at a personal hearing in Washington DC.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  In a December 1998 rating decision, entitlement to 
service connection for spastic colitis was denied.  Although 
notified of that decision, the veteran did not initiate an 
appeal. 

2.  The evidence added to the record since the December 1998 
rating decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
spastic colitis. 

3.  Spastic colitis first manifested in service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the December 1998 
rating decision is new and material; thus, the claim of 
entitlement to service connection for spastic colitis is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156 (in effect prior to August 29, 2001); 38 C.F.R. 
§ 20.1103 (2003). 

2.  Spastic colitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The Board notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue presently before the Board arose from a 
claim received at the RO in January 1999.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), New and material evidence, 
which became effective August 29, 2001.  

The Board notes that the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. 
§ 5103A(f).  

For claims filed before August 29, 2001, once VA determines 
that new and material evidence has been submitted, and the 
claim is reopened, VA is obligated to assist the veteran in 
obtaining any relevant evidence, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In the present case, the claim has 
been filed before August 29, 2001 and therefore, the former 
provisions of 38 C.F.R. § 3.156(a) apply to this claim.  

The Board finds that the VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence that is necessary to substantiate the claim, 
and that the requirements of the VCAA have in effect been 
satisfied.  The veteran and his representative have been 
provided with a statement of the case and a supplemental 
statement of the case that discuss the pertinent evidence and 
the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  The VA notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  The VA gave 
the veteran notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  The 
veteran's representative has been given the opportunity to 
submit written argument.  The VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have in effect been 
satisfied.  The veteran's service medical records are 
associated with the claims folder.  Pertinent treatment 
records were obtained.  The veteran submitted multiple 
medical statements in support of his claim.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the appellant in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board also notes that because this decision 
effects a complete grant of the benefit sought on appeal, 
appellate review of this claim may be conducted without 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  



Pertinent Law and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2003). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Whether new and material evidence has been received to reopen 
the claim for service connection for spastic colitis

In rating decisions dated in March 1958, April 1958, and June 
1958, the RO denied the claim for service connection for 
spastic colitis on the basis that there was no evidence of 
spastic colitis in service.  The veteran was notified of this 
decision and he filed a timely appeal.  An August 1958 Board 
decision denied entitlement to service connection for spastic 
colitis.  The veteran was notified of the Board decision and 
this decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100. 

An October 1958 rating decision denied entitlement to service 
connection for colitis.  The veteran was notified of this 
decision and he filed a timely appeal.  A July 1959 Board 
decision denied entitlement to service connection for spastic 
colitis on the basis that there was no evidence of spastic 
colitis in service.  The veteran was notified of the Board 
decision.  This Board decision became final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  A December 1998 rating decision 
denied entitlement to service connection for spastic colitis.  
The veteran did not file an appeal and the decision became 
final.  Decisions of the RO are final under 38 U.S.C.A. 
§ 7105 (West 2002). 

Therefore, in order to reopen this claim, new and material 
evidence must be submitted. 38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156. 

The evidence submitted since the December 1998 rating 
decision includes the veteran's testimony at a hearing before 
the RO in August 2000 and the veteran's testimony at a 
hearing before the Board in June 2003.  

The Board finds the veteran's testimony to be new and 
material evidence.  The Board finds that this evidence is new 
because it had not been previously submitted to agency 
decisionmakers, and is neither cumulative or redundant. 

The Board finds that this evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran's current 
diagnosis of spastic colitis was incurred during service.  As 
noted above, the reason for the denial of the initial claim 
for service connection was that there was no evidence of 
spastic colitis in service.  The veteran's testimony at the 
hearings before the Board and the RO addressed this issue.  
The veteran provided additional lay evidence about his 
symptoms in service and his symptoms after service.  The 
Board notes that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence is to be presumed.  Justus, 3 Vet. App. 510.  

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.   

Entitlement to service connection for spastic colitis

After reviewing the record, the Board concludes that the 
competent and probative evidence of record supports a grant 
of service connection for spastic colitis.  The medical 
evidence of record establishes that the veteran had symptoms 
of spastic colitis while in service and this disability was 
diagnosed soon after service.  Service medical records show 
that in May 1945, the veteran was hospitalized for complaints 
of constipation.  A May 1945 X-ray examination indicated that 
the colon was normal.  Terminal ileum was not identified.  
The final diagnosis was constipation, chronic, moderate, 
cause undetermined.  The hospital records note that the 
veteran had constipation for seven weeks and intermittent 
epigastric distress for six weeks.  The veteran reported 
experiencing the epigastric pain one to two hours after 
meals.  The pain was high in the epigastrum. A July 1945 
service medical record indicates that the veteran had 
complaints of pain in the left flank and left upper quadrant.  
The veteran was referred to the genitourinary clinic.  He 
reported having left flank pain for four months.  The veteran 
still had gastric complaints.  The November 1945 separation 
examination notes that the veteran had pain in the left side 
in March 1945.  Examination of the musculoskeletal system 
revealed no abnormalities.  It was noted that the veteran was 
symptomatic.  

There is competent evidence that the veteran continued to 
have symptoms of pain in the left flank and left upper 
quadrant and constipation after service.  In a February 1946 
statement, the veteran indicated that he continued to have 
pain in his left side.  In a March 1958 statement, the 
veteran indicated that he had medical evidence of treatment 
for spastic colitis from March 1946 to present.  He indicated 
that this is the same condition he was treated for in France.  
At a June 1958 hearing before the RO, the veteran stated that 
he had difficulty with spastic colitis since May 3, 1945 when 
he had complaints of constipation.  The veteran indicated 
that he was hospitalized and the diagnosis was constipation.  
He reported that thereafter, he had pain in his left side.  
He reported that since separation from service in November 
1945, he continued to have pain in the left side and it 
caused gas all around the stomach and intestines.  He stated 
that other times, he just felt the soreness down on the left 
lower side which was constant.  The veteran indicated that 
about three months after his discharge from service, spastic 
colitis was diagnosed.  The veteran also stated that since 
separation from service, he has still had incidents of 
constipation.  At a hearing before the RO in August 2000, the 
veteran indicated that he had treatment for colitis over the 
years from the time he got out of service until today.  At a 
hearing before the Board at the Central Office in June 2003, 
the veteran's representative indicated that the medical 
evidence of record shows that the veteran had spastic colitis 
continuously since service.  The veteran testified that the 
symptoms he has today are the same symptoms he had in service 
and the same symptoms he has had on and off ever since 
service.  The veteran is competent to testify as to his in-
service and post-service symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The undersigned 
finds the testimony of this combat veteran credible.  
38 U.S.C.A. § 1154(b).

The medical evidence of record establishes that spastic 
colitis was diagnosed approximately four months after 
service.  In a March 1958 statement, Dr. P.L. stated that he 
had treated the veteran in March 1946 and November 1956 for 
spastic colitis and the etiology was decided as neurogenic in 
origin.  In a July 1959 statement, Dr. P.L. stated that the 
veteran had consulted him in 1946 and he received an opinion 
that he had spastic colitis.  Dr. P.L. stated that the 
veteran's main symptom was constipation.  Dr. P.L. stated 
that a November 1946 X-ray examination showed that there was 
a redundant loop of the sigmoid which rose out of the pelvis.  
The descending colon, splenic flexure, transverse colon, and 
ascending colon showed nothing remarkable.  The X-ray 
examination also showed that there was some spasm in the 
region of the cecum.     

The record shows that since the diagnosis of spastic colitis 
in March 1946, the veteran continued to be treated for this 
disability up until the present.  In a March 1958 statement, 
Dr. A.S. stated that the veteran first came for an 
examination in October 1951 and he had complaints of left 
upper quadrant pain that had existed since the veteran had 
been in service.  Dr. A.S. stated that physical examination 
was negative except for tenderness in the left upper quadrant 
and left lower quadrant.  The impression was spastic colitis.  
Dr. A.S. stated that the veteran has had continuous 
intermittent bouts of lower abdominal pain on the left side.  
In a March 1958 statement, Dr. M.F. stated that the veteran 
was seen on February 8, 1958 for a group of symptoms relative 
to the left lower quadrant of the abdomen.  Dr. M.F. stated 
that the history states that these symptoms began while the 
veteran was in service "around 1944, 1945, and 1946 at which 
time he had increasing constipation."  Dr. M.F. stated that 
there was a history of having had several gastro-intestinal 
X-ray studies done without any definitive gross pathology 
being found except for a redundant sigmoid colon.  Dr. M.F. 
stated that the veteran has had so-called chronic 
constipation since his experience in the armed forces of this 
country and he has had symptoms of a so-called spastic 
colitis.  

In a March 1958 statement, Dr. R.L. stated that the veteran 
has had abdominal complaints for the past several years and 
he has been under the care of several physicians.  

Treatment records show that in March 1965, the veteran was 
treated for constipation, gas, and pain.  A February 1974 
treatment record reflects a diagnosis of colitis.  A December 
1975 treatment record reflects a diagnosis of possible 
spastic colon.  An October 1976 treatment record indicates 
that the veteran had spastic colitis since discharge. 
 
In a September 1981 statement, Dr. R.B. stated that the 
veteran had chronic intermittent lower abdominal cramps 
accompanied by diarrhea and occasional constipation with 
intermittent flare-up of the above symptoms have increased in 
severity within the last several years.  The diagnosis was 
colitis, chronic, with intermittent flare-ups of acute 
colitis.  

In a May 1998 statement, Dr. J. H. indicated that he was the 
veteran's family physician from 1956 to 1977.  Dr. J.H. 
stated that during that time, he frequently treated the 
veteran for spastic colitis with multiple medications.  Dr. 
J.H. stated that the condition was quite disabling from time 
to time with diarrhea, bloating and a considerable amount of 
abdominal pain.  Dr. J.H. stated that the veteran had 
indicated that the condition had been present since serving 
in the Air Force in World War II.  

At a hearing before the RO in August 2000, the veteran 
indicated that he had treatment for colitis over the years 
from the time he got out of service until today.  At a 
hearing before the Board at the Central Office in June 2003, 
the veteran's representative indicated that the medical 
evidence of record shows that the veteran had spastic colitis 
continuously since service.  The veteran indicated that the 
condition he had today was the same condition he had in 
service and the same condition he had on and off ever since 
service.   

There is probative medical evidence that the symptoms of 
constipation and left quadrant pain that the veteran 
experienced in service were symptoms of spastic colitis.  In 
an August 1998 statement, Dr. R.B. stated that he had 
reviewed the veteran's medical history including his service 
medical records, and Dr. R.B. concluded that the veteran 
showed symptomatology of colitis while in-service.  Dr. R.B. 
noted that although X-rays were taken, it was noted in the 
medical field that X-rays will not show the colitis 
immediately until it is in the advanced stages therefore, it 
was no wonder that colitis and spastic colitis may not have 
been shown by x-ray while he was in service.  Dr. R.B. stated 
that it was his medical opinion that the veteran's colitis 
and spastic colitis developed and had its etiology while he 
was in service and that this problem was aggravated by combat 
fatigue, poor diet, inappropriate medical treatment, and 
personal distress while admitted to the hospital in Metz, 
France.    

Therefore, as the credible evidence of record demonstrates 
that the veteran had symptoms of spastic colitis in service, 
continuous symptomatology since service, and an unchanged 
diagnosis of spastic colitis since March 1946, the Board 
finds that the credible and probative evidence in this case 
supports the veteran's claim, and a grant of service 
connection for spastic colitis is warranted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Accordingly, service connection 
for spastic colitis is granted. 


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for spastic colitis and that 
claim is reopened.  

Service connection for spastic colitis is granted.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



